Citation Nr: 1037576	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  03-05 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for cancer of the larynx as due 
to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 






INTRODUCTION

The Veteran had active service from January 1956 to January 1959.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the Department of 
Veterans Affairs Regional Office (RO) in St. Petersburg, Florida, 
denying the claim currently on appeal.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran engaged in a radiation risk activity during his 
active service, and total skin dose to any skin area was reported 
as 550 rem.  

2.  The evidence does not show that the Veteran's cancer of the 
larynx was related to his active military service, to include as 
due to radiation exposure.  


CONCLUSION OF LAW

1.  Cancer of the larynx was not incurred in or aggravated by 
military service and may not be presumed to have been so 
incurred, including as due to radiation exposure.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1310, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.311 (2009).  






	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the Veteran of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the Veteran is expected to provide in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between a veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that the failure to provide pre-
adjudicative notice of any of the necessary duty to notify 
elements was presumed to create prejudicial error.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  VA was required to show that 
that the error did not affect the essential fairness of the 
adjudication, and that to make such a showing the VA had to 
demonstrate that the defect was cured by actual knowledge on the 
claimant's part or that a benefit could not have been awarded as 
a matter of law.  Id.  However, the United States Supreme Court 
(Supreme Court) recently held this framework to be inconsistent 
with the statutory requirement that the CAVC take "due account 
of the rule of prejudicial error" under 38 U.S.C.A. 
§ 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In 
reversing the Federal Circuit's decision, the Supreme Court held 
that the burden is on the claimant to show that prejudice 
resulted from the error, rather than on VA to rebut a presumed 
prejudice.  Id.

A letter sent to the Veteran in March 2002 addressed all notice 
elements listed under 3.159(b)(1) and was sent prior to the 
initial RO decision in this matter.  The letter informed him of 
what evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  While the 
Veteran was not provided with the Dingess requirements 
(specifically, how disability ratings and effective dates are 
assigned), because the claim is being denied, any question as to 
the appropriate disability rating or effective date is moot, and 
there can be no failure-to-notify prejudice to the Veteran.  See 
Dingess/Hartman, 19 Vet. App. at 484. 

Under these circumstances, the Board finds that the notification 
requirements have been satisfied as to both timing and content.  
Adequate notice was provided to the veteran prior to the transfer 
and certification of his case to the Board that complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  VA obtained the Veteran's service medical records.  
Also, the Veteran received a VA medical examination in December 
2001, and VA has obtained a copy of this examination as well as 
the records of the Veteran's outpatient treatment with VA.  VA 
also obtained a dose estimate in April 2007 and an opinion from 
the Director of the Under Secretary for Health in March 2010.  
Significantly, neither the Veteran nor his representative has 
identified any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not yet been obtained.  
Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Analysis

The Veteran contends that he is entitled to service connection 
for cancer of the larynx as a result of exposure to ionizing 
radiation during active military service.  However, as outlined 
below, the preponderance of the evidence of record demonstrates 
that the Veteran's cancer of the larynx did not manifest during, 
or as a result of, active military service, to include as due to 
exposure to ionizing radiation.  As such, service connection is 
not warranted.  

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d); 
see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996)).  

Service connection for disability based on exposure to ionizing 
radiation can be demonstrated by three different methods.  See 
Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are 
certain types of cancer that are presumptively service- connected 
when they occur in "radiation-exposed veterans."  38 U.S.C.A. 
§ 1112(c); 38 C.F.R. § 3.309(d).  Second, "radiogenic diseases" 
may be service connected, provided that certain conditions are 
met, pursuant to 38 C.F.R. § 3.311.  Third, even if the claimed 
disability is not listed as a presumptive disease under 38 C.F.R. 
§ 3.309(d) or as a radiogenic disease under 38 C.F.R. § 3.311 
(2009), service connection may still be granted on a direct basis 
under 38 C.F.R. § 3.303(d) when it is established that the 
disease diagnosed after discharge is the result of active 
service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Regarding the first approach noted above, diseases specific to 
radiation-exposed veterans are the following: leukemia (other 
than chronic lymphocytic leukemia), thyroid cancer, breast 
cancer, cancer of the pharynx, esophageal cancer, stomach cancer, 
cancer of the small intestine, pancreatic cancer, multiple 
myeloma, lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer (except 
if cirrhosis or hepatitis B is indicated), salivary gland cancer, 
cancer of the urinary tract, bronchio-alveolar carcinoma, bone 
cancer, brain cancer, colon cancer, lung cancer, and ovarian 
cancer.  38 C.F.R. § 3.309(d)(2).  

The evidence of record demonstrates that the Veteran was a 
"radiation-exposed Veteran."  There is evidence suggesting that 
the Veteran had onsite participation in a test involving the 
atmospheric detonation of a nuclear device.  See 38 C.F.R. 
§ 3.309(d).  The record also demonstrates that the Veteran has 
been diagnosed with squamous cell carcinoma of the larynx.  As 
such, the Veteran does not have one of the diseases that have 
been found to be associated with radiation-exposed veterans.  See 
id.  

The second method involves claims based on "radiogenic 
diseases."  Pursuant to 38 C.F.R. § 3.311, "radiogenic 
disease" is defined as a disease that may be induced by ionizing 
radiation, and specifically includes the following: all forms of 
leukemia, except chronic lymphocytic leukemia; thyroid cancer, 
breast cancer, lung cancer, bone cancer, liver cancer, skin 
cancer, esophageal cancer, stomach cancer, colon cancer, 
pancreatic cancer, kidney cancer, urinary bladder cancer, 
salivary gland cancer, multiple myeloma, posterior subcapsular 
cataracts, non-malignant thyroid nodular disease, ovarian cancer, 
parathyroid adenoma, tumors of the brain and central nervous 
system, cancer of the rectum, lymphomas other than Hodgkin's 
disease, prostate cancer, and any other cancer.  38 C.F.R. 
§ 3.311(b)(2)(i)-(xxiv).  Section 3.311(b)(5) requires that bone 
cancer become manifest within 30 years after exposure, posterior 
subcapsular cataracts become manifest within 6 months or more 
after exposure, leukemia become manifest at any time after 
exposure, and that other diseases specified in § 3.311(b)(2) 
become manifest 5 years or more after exposure.  However, cancer 
of the larynx is not listed as a radiogenic disease under 38 
C.F.R. § 3.311.  

Under the third method, service connection may be established 
when the evidence supports a medical nexus between in-service 
exposure to radiation and the disease.  Even though the Veteran 
does not suffer from a radiogenic disease under 38 C.F.R. § 
3.311, a dose estimate was prepared in April 2007.  The report 
confirms that the Veteran was a confirmed participant of 
Operation HARDTACK II in Nevada in 1958.  During his 
participation, the Veteran flew a helicopter on 25 separate days.  
19 nuclear shots were fired during the Veteran's participation.  
Mean total external gamma dose was 0.14 rem and upper bound gamma 
dose was 0.27 rem.  Mean total external neutron dose was 0.0 rem 
and upper bound neutron dose was 0.0 rem.  Internal committed 
alpha dose to the larynx was 0.29 rem and upper bound committed 
alpha dose to the larynx of 2.9 rem.  Internal committed beta 
plus gamma dose to the larynx was 0.009 rem and upper bound 
committed beta plus gamma dose to the larynx was 0.09 rem.  Total 
skin dose to any skin area (beta plus gamma) was 550 rem.  

In March 2010, VA received a decision from the Under Secretary 
for Health.  The Interactive Radioepidemiological Program (IREP) 
of the National Institute for Occupational Safety and Health 
(NIOSH) was used to estimate the likelihood that exposure to 
ionizing radiation was responsible for the Veteran's cancer of 
the larynx.  The program calculated a 99th percentile value for 
the probability of causation to 2.86 percent.  In view of this, 
the Director concluded that it was unlikely that the Veteran's 
cancer of the larynx could be attributed to ionizing radiation 
exposure during military service.  

The preponderance of the above evidence demonstrates that the 
Veteran is not entitled to service connection for cancer of the 
larynx as a result of exposure to ionizing radiation.  Initially, 
the Board notes that while the Veteran is a radiation exposed 
Veteran, cancer of the larynx is not one of the diseases specific 
to radiation exposed veterans.  See 38 C.F.R. § 3.309(d)(2).  
Furthermore, cancer of the larynx has not been classified as a 
radiogenic disease.  See 38 C.F.R. § 3.311(b)(2)(i)-(xxiv).  
Finally, after receiving a dose estimate, the Director of 
Radiation and Physical Exposures concluded that it was unlikely 
that the Veteran's cancer was related to his in-service radiation 
exposure.  The record contains no medical opinion to the 
contrary.  

The Board recognizes that the Veteran believes his cancer of the 
larynx arose as a result of in-service radiation exposure.  In 
his January 2003 appeal to the Board, the Veteran also argued 
that if other cancers of the throat are presumed to be related to 
ionizing radiation, than cancer of the larynx should be as well.  
However, as a layperson, the Veteran is not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 
127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on a 
medical matter, to include a diagnosis of a specific disability 
and a determination of the origins of a specific disorder)).  
Therefore, the Veteran's lay assertions do not demonstrate 
entitlement to service connection.  

While the Veteran has asserted that his cancer of the larynx is 
secondary to ionizing radiation exposure, the Board has also 
considered whether there is any evidence to suggest that the 
Veteran's cancer is otherwise related to military service.  In 
order for a claim to be granted on a direct basis, there must be 
competent evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or injury 
in service (established by lay or medical evidence); and of a 
nexus between the in-service injury or disease and the current 
disability (established by medical evidence).  See generally, 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub 
nom.; Epps v. West, 18 S.Ct. 2348 (1998); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  Medical evidence is required to prove the existence of 
a current disability and to fulfill the nexus requirement.  
However, the Veteran's service treatment records are silent 
regarding this disability, and the record contains no medical 
evidence suggesting chronic symptomatology since military service 
or any relationship between this disability and the Veteran's 
military service.  As such, service connection on a direct basis 
is not warranted.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to service 
connection for cancer of the larynx due to exposure to ionizing 
radiation must be denied.


ORDER

Entitlement to service connection for cancer of the larynx as due 
to exposure to ionizing radiation is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


